Citation Nr: 9907125	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
presented with which to reopen the veteran's claim for 
service connection for a psychiatric disability.  He filed a 
timely notice of disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disability was denied by the Board in August 
1994, and a motion for reconsideration of this decision was 
denied in February 1995; in the absence of a timely appeal, 
this decision is final.  

2.  New and material evidence, consisting of medical opinion 
statements, has been submitted regarding the claim for 
service connection for a psychiatric disability.  

3.  The veteran has a current psychiatric disability, bipolar 
disorder, which began while he was in service.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board's August 1994 
decision is new and material; thus, the claim for service 
connection for a psychiatric disability must be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  

2.  Service connection is warranted for bipolar disorder 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen a claim for service connection 
for a psychiatric disability, based on the submission of new 
and material evidence.  

He was without psychiatric abnormality at the time of his 
enlistment medical examination, and he reported no history of 
depression, excessive worry, or nervousness of any sort.  
However, just prior to his discharge, he was hospitalized 
following an incident on leave during which he became anxious 
and depressed, and began to destroy things in his parents' 
home.  Ingestion of alcohol and medication was also noted, 
and a mental examination was ordered.  No formal psychiatric 
diagnosis was rendered, but the veteran was observed to have 
passive aggressive traits with an emotional instability 
reaction.  The veteran was subsequently discharged from 
service in June 1965, and a physical evaluation at that time 
found no psychiatric abnormalities.  

Following service, the veteran began to drink alcohol 
excessively, and was treated at several substance abuse 
centers in the 1970's.  His first medical diagnosis of a 
psychiatric disorder was received in October 1984, when he 
was hospitalized at a private medical care facility for 
symptoms of depression and suicidal ideation.  He was treated 
as an inpatient for two months, and diagnosed with major 
depression.  Outpatient therapy and medication were 
prescribed following discharge.  

Subsequent to this hospital admission, the veteran received 
additional treatment at several medical facilities, both 
private and VA, for psychiatric disabilities.  His diagnoses 
include bipolar affective disorder, depression, and anxiety.  
In an October 1995 report, a VA psychologist stated the 
veteran's service "may have exacerbated a pre-existing 
bipolar disorder."  In the statement of October 1995, the 
psychologist also stated that the veteran's hospitalization 
shortly before his discharge from service was due to a 
suicide attempt related to his bipolar disorder.  Also, in an 
October 1998 statement, another VA psychiatrist offered a 
medical opinion regarding the veteran's psychiatric 
disability.  The doctor stated that after reviewing the 
veteran's service medical records and post-service treatment 
records, it was her opinion that the veteran began to 
experience severe anxiety and depression in the months prior 
to service separation, which is "not at all inconsistent 
with a diagnosis of Bipolar Disorder".  

The veteran was afforded a personal hearing at the RO in 
January 1998, and another in October 1998 before a traveling 
member of the Board.  On each occasion, he described ongoing 
cycles since service of alcoholism and depression which began 
during service.  


Analysis
New and material evidence - Psychiatric disability

A claim for service connection for a psychiatric disability 
was last denied by the Board in August 1994, and a motion for 
reconsideration was denied in February 1995.  The Board's 
decision is final in the absence of a timely appeal, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  When determining whether new and 
material evidence has been submitted to warrant reopening 
under 38 U.S.C.A. § 5108, consideration must be given to all 
of the evidence submitted since the last final disallowance 
of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156 (1998).  

When the Board previously denied the claim, it considered 
service medical records, including treatment records for an 
anxiety episode in service, as well as post- service records.  
Because the veteran's psychiatric disability was not found by 
the medical evidence to have been incurred in or aggravated 
by service, service connection was denied.  The veteran has 
subsequently submitted additional evidence, including two 
medical opinions, which address this deficiency; for this 
reason, the evidence is new and material.  

Of record are two opinions, both authored by VA medical 
personnel, regarding the veteran's psychiatric disability and 
his service.  In an October 1995 report, a VA psychologist 
stated the veteran's service "may have exacerbated a pre-
existing bipolar disorder."  Also, in an October 1998 
statement, a different VA psychiatrist offered a medical 
opinion regarding the veteran's psychiatric disability.  The 
doctor stated that after reviewing the veteran's service 
medical records and post-service treatment records, it was 
her opinion that he began to experience severe anxiety and 
depression in the months prior to service separation, which 
is "not at all inconsistent with a diagnosis of Bipolar 
Disorder".  This doctor has also treated the veteran in the 
past, and has firsthand knowledge of his current disability.  

In conclusion, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a psychiatric disability.  It follows that the claim 
should be considered on the merits.  


Service connection - Psychiatric disability

When the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Here, the veteran has not been prejudiced by 
adjudication of his service connection claim on the basis of 
the new and material evidence which has been presented, since 
his request for service connection is being granted.  

The veteran contends service connection is warranted for a 
psychiatric disability.  Service connection may be granted 
for a current disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306.  In the present case, the veteran 
was hospitalized a few months prior to his discharge from 
service following an incident on leave during which he became 
anxious and depressed, and began to destroy things in his 
parents' home.  Ingestion of alcohol and medication was also 
noted, and a mental examination was ordered.  No formal 
psychiatric diagnosis was rendered, but the veteran was 
observed to have passive aggressive traits with an emotional 
instability reaction.  

Following service, he experienced difficulty with alcohol 
abuse and depression, which was formally diagnosed in 
approximately 1984.  Medical evidence, in the form of the 
aforementioned VA medical opinions, has been presented 
indicating the veteran's anxiety episode in service was 
indicative of a bipolar disorder with onset at, or prior to, 
that time period. No medical evidence of record suggests a 
later date of onset for the veteran's psychiatric disability, 
and both VA medical professionals are competent experts 
qualified to offer such evidence. Although one medical 
opinion suggests that the bipolar disorder may have begun 
before the veteran entered active service, no psychiatric 
disorders were noted when the veteran was examined and 
accepted for service.  The veteran, therefore, is entitled to 
a presumption that he was psychiatrically sound when he began 
service, and the record includes no clear and unmistakable 
evidence to the contrary.  Under these circumstances, the 
record does not support a finding that the bipolar disorder 
began before service.   See 38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304 (1998).  Therefore, the clear weight of the 
evidence supports a finding that the bipolar disorder began 
while the veteran was in service.  38 U.S.C.A. § 5107 (West 
1991).  

In conclusion, the veteran has presented medical evidence 
demonstrating a current diagnosis of bipolar disorder which 
was incurred in military service; thus, service connection is 
warranted for bipolar disorder.  


ORDER

1.  The veteran having presented new and material evidence, 
his claim for service connection for a psychiatric disability 
is reopened.  

2.  Service connection for bipolar disorder incurred in 
military service is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

